Citation Nr: 0307655	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  96-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an ear condition.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3  Entitlement to an increased rating for gastrointestinal 
reflux disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to April 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, denied the benefits sought.

The case was previously before the Board in January 1998 and, 
again, in December 2002, at which time, inter alia, certain 
claims were Remanded to afford medical examinations.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
remaining issues on appeal. 

The veteran's application for entitlement to service 
connection for post traumatic stress disorder (PTSD) was 
denied by a November 2002 rating decision, and the veteran 
submitted a notice of disagreement in February 2003.  
However, a statement of the case has not been promulgated as 
to that claim.  Accordingly, the matter is being addressed in 
the Remand portion of the case.  Manlincon v. West, 12 Vet 
App 238 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The claims file does not include medical evidence of a 
current ear disability.  

3.  Service connected gastrointestinal reflux disorder does 
not manifest or approximate symptomatology such as vomiting, 
material weight loss, or anemia reflective of the severe 
disability.




CONCLUSIONS OF LAW

1.  An ear disorder was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 

2.  The schedular criteria for rating greater than 30 percent 
for gastrointestinal reflux disorder have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic 
Code 7346 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence dated in December 2002.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with recent VA medical examinations and notice of the 
requirements necessary to substantiate the claims have been 
provided in the Supplemental Statements of the Case and other 
development letters of record such as the correspondence in 
November 2002 and December 2002.  Accordingly, the veteran is 
not prejudiced by the Board's adjudication of his claim at 
this time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate his claim.

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran contends that he was treated in service for an 
ear disorder.  The veteran was afforded a VA examinations in 
June 1995 and January 2001; however, the examinations 
produced no diagnosis of any active ear disease.  The Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In the absence of a current disability, the preponderance of 
the evidence is against the claim.

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1. 

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

It is provided in 38 C.F.R. § 4.113 that there are diseases 
of the digestive system, particularly within the abdomen, 
which, while differing in the site of pathology, produce a 
common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.

Rating by analogy is appropriate where an unlisted condition 
is encountered, with evaluation rendered in accordance with 
the criteria for a listed closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).   

The veteran's service connected gastroesophageal reflux 
disability is evaluated by analogy to a hiatal hernia.  Under 
this criteria, a 10 percent rating is provided in cases 
"with two or more of the symptoms for the 30 percent 
evaluation of less severity."  The next higher or 30 percent 
may be provided for persistently recurrent epigastric 
distress with (difficulty swallowing), pyrosis (heartburn), 
and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  The highest or 60 percent rating may be assigned for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346. 

Service connection for gastroesophageal reflux was 
established pursuant to the April 1996 rating, from which 
action the current appeal derives.  The Board notes that, 
while a 10 percent evaluation was initially assigned for the 
disability, the evaluation was increased to 30 percent 
pursuant to a November 2002 rating, retroactive to the date 
the claim was received.  

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of this disability for 
the pertinent period is fairly summarized by the VA medical 
opinion memorandum dated in January 2001.  The referenced VA 
examination reflects reports of constant epigastric 
discomfort together with a burning sensation behind the 
sternal area.  Eating produced a burning sensation with 
difficulty swallowing.  The veteran claimed watery bowel 
movements after ingesting food.  Her reported periodic weight 
loss and gain.  He reported spotting of blood in his stool, 
which, however, the examiner attributed to a history of 
polyps rather than the gastrointestinal disorder.  Some 
tenderness that was not severe was noted in the epigastric 
area.  There were no masses or organomegaly.  The examiner 
noted that an upper GI X-ray confirmed reflux.  The examiner 
additionally opined that the veteran's symptomatology causes 
"considerable import of health".  

In this case, the subject disability does not manifest or 
approximate symptomatology such as vomiting, material weight 
loss, anemia reflective of the severe disability contemplated 
by the 60 percent evaluation level.  Accordingly, the 
preponderance of the evidence is against assignment of any 
higher evaluation than that currently assigned.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's gastrointestinal disorder has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to service connection for an ear condition is 
denied. 

Entitlement to increased evaluation for gastrointestinal 
reflux is denied. 


REMAND

The RO has not issued a statement of the case on the issue 
pertaining to entitlement to service connection for PTSD.  
Where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO did not subsequently 
issue a statement of the case addressing the issue, the Board 
should remand the issue to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the issue is REMANDED to the RO for the 
following development:

The RO should issue a statement of the 
case to the veteran and representative 
addressing the issue of entitlement to 
service connection for PTSD and undertake 
any additional action indicated.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


